  Exhibit 10.10    RESTRICTED ACCOUNT AGREEMENT             This Restricted
Account Agreement (as amended, restated or supplemented from time to  time, this
“Agreement”) is entered into this 28th day of September, 2007, by and among
NORTH  FORK BANK, a New York banking corporation with offices at 275 Broadhollow
Road,  Melville, New York 11747 (together with its successors and assigns, the
“Bank”), ELEC  COMMUNICATIONS CORP., a New York corporation with offices at 75
South Broadway  Suite 302, White Plains, New York 10601 (together with its
successors and assigns, the  “Company”), and LV ADMINISTRATIVE SERVICES, INC., a
Delaware corporation (together  with its successors and assigns, the “Agent”). 
            WHEREAS, the Company, the Agent, Calliope Capital Corporation
(“Calliope”), Valens  Offshore SPV II, Corp. (“Valens”) and certain other
purchasers (together with Calliope and  Valens, collectively, the “Purchasers”)
are party to a Securities Purchase Agreement (as  amended, modified or
supplemented from time to time, the “Purchase Agreement”) pursuant to  which the
Purchasers have provided financing to the Company. Unless otherwise defined
herein,  capitalized terms used herein shall have the meaning provided such
terms in the Purchase  Agreement;              WHEREAS, the Company and the
Agent have retained the Bank to provide certain  services with respect to the
Restricted Account (as defined below); and              WHERERAS, the Company
and the Creditor Parties have agreed that an amount of cash  equal to
$2,664468.28 shall be deposited by the Agent on behalf of the Company by wire 
transfer of immediately available funds into the Restricted Account, which cash
shall be held by  the Bank for the benefit of the Creditor Parties, as security
for the Company’s obligations under  the Purchase Agreement and the Related
Agreements. For the purposes of this Agreement, the  “Restricted Account” shall
mean that certain deposit account (as defined in Section 9-102 of the  Uniform
Commercial Code as in effect in the State of New York on the date hereof)
described  on Exhibit B hereto, which Restricted Account shall be maintained at
the Bank and shall be in  the sole dominion and control of the Agent;           
  NOW THEREFORE, in consideration of the mutual promises contained herein and
for  other good and valuable consideration the sufficiency of which is hereby
acknowledged, the  parties hereto agree as follows:              1.       The
Bank is hereby authorized to accept for deposit into the Restricted Account  the
sum of $2,664468.28. The Bank hereby agrees to hold any and all monies, and
other  amounts from time to time on deposit and/or held in the Restricted
Account for the benefit of the  Creditor Parties and shall not release any
monies held in the Restricted Account until such time  as the Bank shall have
received a notice from the Agent substantially in the form attached hereto  as
Exhibit A (a “Release Notice”). Following the receipt of a Release Notice from
the Agent, the  Bank agrees to promptly disburse the amount of cash referred to
in such Release Notice to such  account as the Agent shall determine in its sole
discretion. The Bank hereby agrees that it will  only comply with written
instructions originated by the Agent directing disposition of funds in 


--------------------------------------------------------------------------------

the Restricted Account. The Company hereby irrevocably authorizes the Bank to
comply with  any and all instructions given to the Bank by the Agent with
respect to the Restricted Account  without further consent by the Company. The
Bank, the Company and the Agent agree that the  Restricted Account is in the
Agent’s sole dominion and control, for the benefit of the Creditor  Parties.   
            2.       Each of the Company, the Agent and the Bank hereby agrees
that the Restricted  Account shall not be closed, and the account name and
account number in respect thereof shall  not be changed, in any case, without
the consent of the Agent, except as specifically provided for  in Section 9
below.              3.       The Bank hereby subordinates any claims and
security interests it may have  against, or with respect to, the Restricted
Account (including any amounts from time to time on  deposit therein) to the
security interests of Agent therein, and agrees that no amounts shall be 
charged by it to, or withheld or set-off or otherwise recouped by it from, the
Restricted Account  or any amounts from time to time on deposit therein;
provided that, in connection with all service  charges and any other charges
which the Bank is entitled to receive in connection with the  servicing and
maintaining of the Restricted Account (such charges, collectively, the
“Charges”),  each of the Company, the Agent and the Bank hereby agrees that the
Bank will collect such  Charges in the following manner: (i) first, the Bank
will charge other deposit accounts  maintained by the Company with the Bank,
(ii) second, in the event that there are insufficient  collected funds in such
other deposit accounts to pay such Charges, the Bank will promptly  notify the
Company and the Agent with respect to same and, within seven (7) business days
of  the Company’s receipt of such notice, the Company shall pay to the Bank the
full amount of such  Charges then due, and (iii) third, if the Company fails to
pay to the Bank such Charges then due  within the time period set forth in the
preceding clause (ii), the Bank will promptly provide a  written notice to the
Agent of such occurrence and, in such case, the Bank is hereby authorized, 
following a period of five (5) business days after the receipt of such written
notice by the Agent,  to deduct such Charges then due from the Restricted
Account, unless, during such five (5)  business day period, the Agent pays the
amount of any such Charges then due to the Bank from  its own account. Except
for the payment of the Charges as set forth in the immediately  preceding
proviso, the Bank agrees that it shall not offset, deduct or claim against the
Restricted  Account unless and until the Agent has notified the Bank in writing
that all of the Company’s  obligations under the Purchase Agreement and the
Related Agreements have been performed.              4.       The Company and
the Bank agree that the maintenance by the Bank of the  Restricted Account shall
be as agent for the Creditor Parties. The Bank shall be responsible for  the
performance of only such duties as are set forth herein. The Bank’s duties
hereunder,  however, are merely ministerial, and the Bank shall have no
liability or obligation to the  Company or any Creditor Party or to any other
person for any act or omission of the Bank in  connection with the performance
of the Bank’s duties in servicing and/or maintaining the  Restricted Account,
except for acts of gross negligence or willful misconduct by Bank. IN NO  EVENT,
HOWEVER, SHALL THE BANK HAVE ANY RESPONSIBILITY FOR  CONSEQUENTIAL, INDIRECT,
SPECIAL OR EXEMPLARY DAMAGES OR LOST  PROFITS, WHETHER OR NOT IT HAS NOTICE
THEREOF, AND REGARDLESS OF THE  BASIS, THEORY OR NATURE OF THE ACTION UPON WHICH
THE CLAIM IS  ASSERTED, NOR SHALL IT HAVE ANY RESPONSIBILITY OR LIABILITY FOR
THE      2


--------------------------------------------------------------------------------

VALIDITY OR ENFORCEABILITY OF ANY SECURITY INTEREST OR OTHER  INTEREST OF THE
AGENT OR THE COMPANY IN THE RESTRICTED ACCOUNT. In  furtherance of and without
limiting the foregoing, the Company and the Agent agree that the  Bank shall not
be liable for any damage or loss to them for any delay or failure of
performance  arising out of the acts or omissions of any third parties,
including, but not limited to, various  communication services, courier
services, the Federal Reserve system, any other bank or any  third party who may
be affected by funds transactions, fire, mechanical, computer or electrical 
failures or other unforeseen contingencies, strikes or any similar or dissimilar
cause beyond the  reasonable control of the Bank. This paragraph shall survive
the termination of this Agreement.              5.       Except where the Bank
has been grossly negligent or has acted in bad faith, each  of the Agent and the
Company and their respective successors and assigns will release the Bank  from
and shall indemnify and hold the Bank harmless from and against any and all
losses,  claims, damages, liabilities, costs and expenses (including, without
limitation, reasonable  counsel fees, whether arising in an action or proceeding
among the parties hereto or otherwise,  without regard to the merit or lack of
merit thereof) to which the Bank may become subject, or  which it may suffer or
incur, arising out of or based upon this Agreement or the actions  contemplated
hereby. This paragraph shall survive termination of this Agreement.             
6.       The Bank shall be fully protected in acting on any order or direction
by the Agent  respecting the items received by the Bank or the monies or other
items in the Restricted Account  without making any independent inquiry
whatsoever as to the Agent’s rights or authority to give  such order or
direction or as to the application of any payments made pursuant thereto.       
      7.       Nothing in this Agreement shall be deemed to prohibit the Bank
from complying  with its customary procedures in the event that it is served
with any legal process with respect to  the Restricted Account.             
8.       The rights and powers granted in this Agreement to the Agent have been
granted  in order to protect and further perfect its security interests in the
Restricted Account (including  any amounts from time to time on deposit therein)
and are powers coupled with an interest and  will be affected neither by any
purported revocation by the Company of this Agreement or the  rights granted to
the Agent hereunder or by the bankruptcy, insolvency, conservatorship or 
receivership of the Company or the Bank or by the lapse of time.             
9.       This Agreement may not be amended or waived except by an instrument in 
writing signed by each of the parties hereto. This Agreement may be terminated
by the Bank  upon giving the Company and the Agent thirty (30) days prior
written notice. The Agent shall  designate a successor bank on or prior to the
effective date of such termination and the Bank  shall deliver the balance in
the Restricted Account to such successor bank. Any notice required  to be given
hereunder may be given, and shall be deemed given when delivered, via telefax,
U.S.  mail return receipt requested or nationally recognized overnight courier
to each of the parties at  the address set forth above. This Agreement may be
executed in any number of counterparts,  each of which shall be an original and
all of which, when taken together, shall constitute one  agreement. Delivery of
an executed signature page of this Agreement by facsimile transmission  shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case  may be. This Agreement shall be governed by, and construed in
accordance with, the laws of the      3


--------------------------------------------------------------------------------

State of New York, without regard to its conflict of laws principles. This
Agreement sets forth  the entire agreement between the parties hereto as to the
matters set forth herein and supersede  all prior communications, written or
oral, with respect to the matters herein. EACH OF THE  PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT  TO ANY CLAIM, ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR  CONTEMPLATED BY THIS AGREEMENT. THE BANK, THE
COMPANY AND THE  AGENT EACH HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE 
FEDERAL AND NEW YORK STATE COURTS LOCATED IN THE COUNTY OF NEW  YORK IN
CONNECTION WITH ANY DISPUTE RELATED TO THIS AGREEMENT OR  ANY MATTERS
CONTEMPLATED HEREBY OR THEREBY.    *  *  *  *     4


--------------------------------------------------------------------------------

Agreed and accepted this 28th day of September, 2007.                           
                                                NORTH FORK BANK                 
                                                          By: /s/ North Fork
Bank_________  ____                                                             
          Name:                                                                 
      Title:                                                                   
        LV ADMINISTRATIVE SERVICES, INC.,                                       
                                as Agent                                       
                                    By: /s/ Pat Regan___________________       
                                                                Name: Pat Regan
                                                                     
Title: Senior Managing Director                                                
                              ELEC COMMUNICATIONS CORP.                         
                                                    By: /s/ Paul H.
Riss                                                                            
                              Name: Paul H. Riss                               
                                        Title: Chief Executive Officer 


--------------------------------------------------------------------------------